Citation Nr: 1756103	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  10-03 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, claimed as sleep apnea.

2.  Entitlement to service connection for right hand neuralgia.

3.  Entitlement to service connection for left hand neuralgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel



INTRODUCTION

The Veteran had active service in the US Army National Guard from February 2003 to June 2003; from December 2004 to April 2006; and from August 2006 to November 2007.  This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the issues of service connection for a sleep disorder, claimed as sleep apnea, as well as service connection for bilateral upper extremity nerve damage, must be remanded, because the Veteran's April 2008 VA examination was inadequate to decide the issue of service connection.  As to the upper extremity nerve damage, the Veteran is seeking service connection for each hand separately.  However, because of the common history of symptomatology, the Board will consider both claims together. 

Regarding his claim for service connection for a sleep disorder, the Veteran's April 2008 VA examiner describes the Veteran's self-reported difficulty sleeping while stationed in Iraq.  The Veteran also reports being told during service that he had apneic spells in his sleep.  Further, a May 2008 record contains a diagnosis of sleep apnea and the Veteran is currently being treated for this condition.  Finally, in a July 2008 statement, the Veteran endorses trouble falling and staying asleep after returning home from Iraq.  The examination report states that the Veteran experienced his symptoms in service, but it does not address whether or not the Veteran's service directly and actually caused the Veteran's sleep disorder.   

Similarly, in a March 2008 primary care note, the Veteran reports intermittent numbness in his hands during his last tour of active service.  The Veteran reports current numbness in his hands, starting when he wakes up, and continuing intermittently throughout the day.  In a July 2008 statement, he also endorses tingling and sharp pain.  However, the examination report merely states that the symptoms were experienced in service, and does not comment on the likelihood that his symptoms were directly and actually caused by his service.

VA's duty to assist veterans, pursuant to the VCAA, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2017).  Finally, once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obliged to do so, he must provide an adequate one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Here, because a VA examination was administered, VA had a duty to provide an adequate nexus opinion.  Because the April 2008 VA examination does not comment on the likelihood that either disability is related to the Veteran's service, it is inadequate and a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding treatment records from the VA Medical Center in Montgomery, Alabama, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment records, he should be afforded an appropriate opportunity to submit them.

2. Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his sleep apnea.  The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

The examiner should specifically provide opinions as to whether the Veteran's sleep apnea at least as likely as not began in or is otherwise related to military service.  

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his bilateral upper extremity disorder.  The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

The examiner should specifically provide opinions as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's bilateral upper extremity disorder had its onset in, or is otherwise etiologically related to his active duty service.  

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued on the issues of entitlement to service connection for sleep apnea and a bilateral upper extremity disorder, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

